DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner race having a stepped surface” of claim 14; the “inner race having a stepped surface” of claim 14 together with the “inner sleeve” of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the inner sleeve".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is intended to be the “inner ring” previously claimed in claim 14 or if it is a new and separate element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer DE 102014200714 in view of Shimizu U.S. 2013/0077905.
Re clm 14, Schafer discloses a double row tapered wheel bearing (Fig. 9) assembly, comprising: an inner race (7a, 9a and 7b); an outer race (34) radially offset from the inner race; a first ring of rollers (at 6b) disposed between the outer race and the inner race; a second ring of rollers (6a) disposed between the outer race and the inner race and adjacent to the first ring of rollers, a first seal (35b).
The limitation “UTV” is considered intended use of the bearing.  The limitation is given little or no patentable weight.
Although Schafer discloses a seal (35b), Schafer does not disclose seal does not disclose the shield such that a stepped surface on a first end of the inner race; a first shield press fit into the stepped surface of the inner race.
Shimizu teaches a seal for a tapered bearing comprising a stepped surface (13, Fig. 5) on a first end (right end) of the inner race; a first shield (5D) press fit ([0045]; [0049]) into the stepped surface of the inner race.
Since both Schafer and Shimizu disclose seals for tapered bearings, it would have been obvious to one of ordinary skill in the art to substitute the seal shape and attachment means of the seals of Shafer with that of Shimizu and provide a stepped surface on a first end of the inner race; a first shield press fit into the stepped surface of the inner race to achieve the predictable result of preventing debris from entering the bearing and decreasing service life.
Re clm 15, Schafer further discloses a second seal on a second end of the inner race (35a). Shimizu discloses the seals comprising a shield press fit on the race.
Re clm 17,  Schafer further discloses the first ring of rollers and the second ring of rollers each comprises rollers with a frustoconical shape (6a and 6b, Fig. 9).
Re clm 18, Schafer in view of Shimizu further discloses the first shield and the second shield are each configured to seal an interior of the bearing assembly from external contaminants (seal of Fig. 5 of Shimizu is configured to seal the bearing interior).
Re clm 19¸ Schafer in view of Shimizu further discloses the first shield and the second shield each comprises a seal (8, Fig. 4 of Shimizu) contacting an inner radial surface of the outer race. 

Claims 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono U.S. 2015/0137585 in view of Shimizu U.S. 2013/0077905.
Re clm 14, Ono discloses a double row tapered wheel bearing assembly (Fig. 3), comprising: an inner race (11 and 5); an outer race (7) radially offset from the inner race, a first ring of rollers (left 6s) disposed between the outer race and the inner race; a second ring of rollers (right 6s) disposed between the outer race and the inner race and adjacent to the first ring rollers.
The limitation “UTV” is intended use for the wheel bearing and is given little or no patentable weight.
Although Ono discloses generic seals (8 and 9, Fig. 3), Ono’s seals do not disclose the shield such that a stepped surface on a first end of the inner race; a first shield press fit into the stepped surface of the inner race.
Shimizu teaches a seal for a tapered bearing comprising a stepped surface (13, Fig. 5) on a first end (right end) of the inner race; a first shield (5D) press fit ([0045]; [0049]) into the stepped surface of the inner race for the purpose of preventing the intrusion of frictionally ground particles into the bearing assembly ([0009]).
Since both Schafer and Shimizu disclose seals for tapered bearings, it would have been obvious to one of ordinary skill in the art to substitute the seal shape and attachment means of the seals of Shafer with that of Shimizu and provide a stepped surface on a first end of the inner race; a first shield press fit into the stepped surface of the inner race to achieve the predictable result of preventing debris from entering the bearing and decreasing service life and for the purpose of preventing the intrusion of frictionally ground particles into the bearing assembly.
Re clm 15, Ono further discloses a second seal on a second end of the inner race (8 and 9, Fig. 3). Shimizu discloses the seals comprising a shield press fit on the race.
Re clm 17,  Ono further discloses the first ring of rollers and the second ring of rollers each comprises rollers with a frustoconical shape (Fig. 3).

Re clm 18, Ono in view of Shimizu further discloses the first shield and the second shield are each configured to seal an interior of the bearing assembly from external contaminants (seal of Fig. 5 of Shimizu is configured to seal the bearing interior).
Re clm 19¸ Ono in view of Shimizu further discloses the first shield and the second shield each comprises a seal (8, Fig. 4 of Shimizu) contacting an inner radial surface of the outer race. 
Re clm 20, the nut (12, Fig. 3) of Ono is at least capable of providing a preload to the bearing.
	Ono is silent as to the amount of force to tighten the nut and does not disclose 40-180 ft-lbs of torque.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ono provide 40-180 ft-lbs of torque, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). The tightness of a nut one machinery is a well-known result effect variable.  If the nut is not tightened enough, the nut may loosen and come off during operation. If, on the other hand, the nut is too tight, the nut, male threaded element or adjacent elements may be damaged.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ono U.S. 2015/0137585 in view of Shimizu U.S. 2013/0077905 as applied to claim 14 above, and further in view of Kapaan U.S. 5,667,313.
Ono in view of Shimizu discloses all the claimed subject matter as described above.
Re clm 16¸ Ono does not disclose the inner sleeve further comprising a radially aligned circular ridge disposed on the outer radial surface and configured to separate the first inner race and the second inner race.
Kapaan teaches an inner sleeve (28s, Fig. 2; 6, Fig. 4) comprising a radially aligned circular ridge (29, Fig. 2; portion of 6 comprising 80s, Fig. 4) disposed at the outer radial surface configured to separate a first inner race and a second inner race for the purpose of keeping the rolling bearings pressed under initial tension in the axial direction (col. 2: lines 2-6).  Providing the inner ring bearing units as three separate pieces also allows for easier assembly of the bearing, especially for bearings that utilize cages. Furthermore, providing the inner ring as three separate pieces allows for the adjustment of the preload without have to redesign the bearing or use different inner ring components.
	It would have been obvious to one of ordinary skill in the art to modify the inner ring arrangement of Ono and provide an inner sleeve comprising a radially aligned circular ridge disposed at the outer radial surface configured to separate a first inner race and a second inner race for the purpose of keeping the rolling bearings pressed under initial tension in the axial direction as well as allowing for easier assembly of the bearing, especially for bearings that utilize cages.
Assuming Ono does not disclose frustoconical rollers:
Re clm 17, Ono is silent as to the shape of the rollers and does not specifically disclose wherein the first ring of rollers comprises rollers that are frustoconically shaped and wherein the second ring of rollers comprises rollers that are frustoconically shaped.
	Kapaan teaches using tapered bearings in wheel hubs (col. 1: lines 8).  Tapered bearings rollers are well-known improvements over cylindrical angle contact rollers since tapered rollers are shaped to deal with the change in speed between the large diameter end and the small diameter end of the raceway.  This design improvement prevents skidding of the rollers and thus offers lower friction and longer bearing life.
	It would have been obvious to one of ordinary skill in the art to substitute the unknown angular contact roller bearing geometry of Ono with the tapered angular contact roller bearing raceways and tapered roller geometry of Kapaan for the purpose of providing lower friction and longer bearing life.

Allowable Subject Matter
Claims 1-13 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Restivo U.S. 2018/0335088, Shaikh U.S. 2017/0198754, Bourgeois U.S. 3,601,411 and Gothberg U.S. 3,519,316 each disclose a stepped portion in an inner ring into which a seal element is inserted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656